DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  last line “in particular) should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozyigit, US Pub. 2019/0096142.
Ozyigit discloses an apparatus 10 integrated into the system according to the invention with consignment units 20 passing through it; a franking machine for letters having a display 11; an information text which can be printed onto the consignment unit 20 as an information imprint 23 can be entered via the display 11; the apparatus 10 has a mount 12 which holds a Smartphone 13; the Smartphone 13 is positioned an angle of approximately 180° in relation to the surface 21 of the consignment unit 20. With this alignment, the Smartphone camera lens is positioned an angle of approximately 90° in relation to the surface 21 of the consignment unit 20. A consignment unit 20 has address details 22 on its surface 21. The consignment unit 20 is fed to the apparatus 10, as shown by the dashed arrow. In the apparatus 10, the information imprint is printed onto the surface 21 of the consignment unit 20. The consignment unit 20 is transported through the apparatus 10, wherein, viewed in the direction of transport, the consignment unit 20 is transported through below a Smartphone 13 held by a mount 12 at the end of the apparatus 10. The Smartphone 13 has a camera (not shown) with which the Smartphone 13 creates a first image of the surface 21 of the consignment unit 20. The Smartphone 13 is connected wirelessly via a WLAN to a data processing unit 30, as shown by the dashed-dotted arrow. The Smartphone 13 transmits the first image in the form of an image file via the Internet to the data processing unit 30. In the data processing unit 30, the first image is linked to an identification number and is stored together with the identification number. Parameters for determining a logistics fee, for example the dimensions of the consignment unit 20, can be determined from the first image of the surface 21 of the consignment unit 20. In the data processing unit 30, the determined logistics fee can be linked to the identification number of the consignment unit 20, as a result of which it is possible to allocate the logistics fee to the sender, insofar as sender information is similarly linked to the identification number. (See Fig. 1).
The prior art fails to disclose all the steps in the claims, including in some instance the signal frequency. However, the steps outlined in the claims represent pure administrative steps including the mentioning of deriving a representation of a surface and of generating a string of characters; even if the method is considered complex and the idea of using microscopic structure (not in the claims but in the application) might be original it would still be excluded from patentability according to the EPC (Article 52(2) and (3)) if claimed on its own and in terms as generic and abstract as these; the step of the algorithm deriving a representation of the at least a part of the surface from the image, the representation comprising a set of values respectively representing a corresponding set of height levels of corresponding sections of the at least a part of the surface is very abstractly defined without any further details. The step is defined on such an abstract level that it does not represent more than generic goals to be achieved. The technical infrastructure claimed is a common computer network which in the application is only mentioned as and considered to be commonly known (see the descriptions relating to fig. 1-4 and fig. 1-4). Only widely known technical elements and computing architectures are listed. Thus, the claims do include technical aspects, but these technical aspects do not go beyond mentioning common computer network elements. In the whole description no technical details are described, no concrete technical implementation is defined and no mention can be found which technical hurdles has to be considered in case of a technical implementation. The prior art discloses the entire technical part of the claims and that a smartphone takes an image of the surface of the consignment unit. This first image represents a uniquely identifiable mapping of the surface of the consignment unit in the same way as a fingerprint) and link it with an unique identification number, a string of characters ( paragraphs 19, 27) and that a second image is compared to the stored first image. So, beside the entire technical part, the prior art discloses also the implementation of the most of the non-technical features of the non-technical part set out in the claims. The prior art renders the claims obvious. 
The objective technical problem is how to technically implement the differentiating non-technical features from the non-technical part into the known technical infrastructure exemplified by the prior art.The mere implementation of such an abstract scheme of administrating information into a software application, even if considered as technical, is a matter of common general knowledge of a skilled person, the computer expert, with normal programming skills and the general knowledge of his field at the priority date. For said computer expert the task of programming a notoriously known networked computer system (which underlies the technical infrastructure of  the prior art to carry out the particular administrative steps is per se a normal and obvious aim. The claimed solution does not go beyond the concept of a mere automation by using conventional hardware and programming methods without having to overcome any technical difficulties in an inventive manner. The additional features of the dependent claims are further abstract steps of administrating information, excluded as such from patentability (Article 52(2) and (3) EPC) and without technical support in the entire description. The implementation of the additional abstractly defined steps is considered obvious for the reasons given already for the independent claims. Therefore, the subject-matter of the dependent claims is also considered not inventive in the sense of Article 56 EPC.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez et al, US Pub. 2021/0157998, disclose a method and arrangements for identifying objects. Sever et al, US Pub. 2018/0349846, disclose a pre-authorized return of items in a logistics network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876